Citation Nr: 0023169	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinea pedis and onychomycosis of the toenails.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral defective 
vision and optic atrophy of the left eye.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to May 1962 
and from June 1963 to December 1964.  The Department of 
Veterans Affairs (VA) Regional Office (the RO) denied the 
benefits sought in December 1994, and the veteran appealed.  
The Board of Veterans' Appeals (the Board) remanded the case 
to the RO in August 1998.


REMAND

In March 1995, the veteran requested a personal hearing, 
which was scheduled to be conducted at the RO in June 1995.  
The veteran failed to report for the hearing.  

In June 1999, the veteran requested a videoconference hearing 
before a member of the Board of Veterans' Appeals.  

The right to a hearing before an RO hearing officer and the 
right to a hearing before a member of the Board are two 
separate and distinct rights, authorized, described, and 
mentioned in different VA laws and/or regulations.  Hearings 
before RO personnel are authorized and governed pursuant to 
38 C.F.R. § 3.103(c) (1999).  Hearings before the Board are 
authorized and governed pursuant to 38 U.S.C.A. § 7107 (West 
1991).  Pursuant to 38 U.S.C.A. § 7107(b), the Board may 
decide an appeal only after affording the appellant an 
opportunity for a hearing.
  
This case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
member of the Board.  The veteran should 
be advised of the time and place of any 
videoconference hearing scheduled, and 
the letter(s) informing him of the 
scheduled hearing, as well as any 
information concerning the consequences 
of his failure to appear for the hearing 
should be documented in the veteran's VA 
claims folder.

2.  If a personal hearing is not held, 
the RO should review the information 
which has been received since its 
February 2000 Supplemental Statement of 
the Case, take any necessary development 
and/or review action which may be 
required in light thereof, and then 
readjudicate the veteran's claims in 
light of all of evidence not considered 
as of the February 2000 Supplemental 
Statement of the Case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative shall be 
furnished a Supplemental Statement of 
the Case, and they shall be given an 
opportunity to respond.  Thereafter, the 
case shall be returned to the Board, if 
in order.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

